DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Response to Arguments
Applicant’s amendments and remarks filed 12/28/2021 have been fully considered but are not persuasive.
Applicant’s remarks from pp. 8-10 with respect to the range of signal strengths and optimizing when recalibration should occur is moot as these features are not present in the instant claims and not discussed in the rejection below.
With respect to the remarks presented at the end of p. 10 and the beginning of p. 11, namely, that the claims require “continued sampling of the sensors, albeit at a lower rate,” and that the teachings of the Smith reference teach away from this configuration, these remarks are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies “continued sampling of the sensors”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Under the doctrine of broadest reasonable interpretation, the teachings of Smith, that the sensors are powered off or deactivated when they are not determined to be receiving the strongest heart rate signal, meets the limitation as claimed because their sampling rate is reduced to essentially zero. Applicant may want to amend to clarify that the sensors continue to sample in order to overcome this limitation.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9-10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (U.S. Patent Application Publication No. 2016/0157717,) hereinafter referred to as Gaster; in view of Smith et al. (U.S. Patent Application Publication No. 2011/0160591,) hereinafter referred to as Smith.
Regarding claim 1, Gaster teaches, a sensor system for monitoring fetal health data and/or mother health data, comprising: 
a belly-covering garment (Fig. 1A-B, wearable device 100 can be worn anywhere ¶[0030]), wherein the belly-covering garment is configured to at least partially cover a belly and to hold one or more sensor modules directly adjacent to the belly (¶[0041] and ¶[0049] specifically disclose adhesion to belly skin to bring sensors in contact with the belly); 
the one or more sensor modules disposed at particular locations within the belly-covering garment (¶[0031] list of sensors disposed in wearable device 100), wherein the one or more sensor modules comprise: 
maternal-heart rate sensor, configured to gather pulse oximetry data from a mother through contact with the belly (¶[0031]);an accelerometer sensor configured to gather movement data from the mother, and 
an accelerometer sensor (¶[0031]), configured to gather movement data from the mother; and
a fetal sensor module configured to gather fetal health data from a fetus within the belly (¶[0031] FHR for example). (It’s noted that each of these sensors necessarily determines physiological quantities entirely based on their location, as this is an 
While Gaster teaches a fetal sensor module that detects fetal heart rate and fetal movement using Doppler Ultrasound, optical sensing (PPG), and/or electrocardiography (EKG/ECG) in ¶[0068], Gaster does not teach that this module comprises multiple sensor units that are all simultaneously gathering heart rate. Gaster also doesn’t teach that the sensor module is configured to identify which sensor is receiving the strongest heart signal of all the detected heart rates, or decreasing sampling rate to the sensors that are not identified as receiving the strongest heart signal.
Attention is brought to the Smith reference, which teaches a fetal sensor comprising multiple sensor units that are each configured to gather a heart rate from the fetus (Fig. 2, and Fig. 10 the ultrasound probes 30a-i), wherein:
the fetal sensor module is configured to identify a particular individual sensor unit from the multiple individual sensor units that is receiving the strongest heart rate signal (Fig. 11, step 80 “determine combination with best signal strength” and ¶[0061] “search for the optical transducer to track the heart rate” and “include only one of the nine transducers”, ¶[0063]); and
the fetal sensor module is configured to decrease a sampling rate of the multiple individual sensor units except the particular individual sensor unit (¶[0064] “continue to monitor the fetal heart rate using only the selected combination,”; powering off or otherwise rendering the additional transducers inactive under BRI encompasses reduction in their sampling frequency to effectively zero). 

Regarding claim 4, Gaster, as modified by Smith, teaches the system as recited in claim 1.
Gaster further teaches wherein the one or more sensor modules also comprise individual Doppler sensors (one sensor module taught in Gaster that includes a Doppler sensor ¶[0031], ¶[0039]).
Smith also teaches wherein the one or more sensor modules also comprise individual Doppler sensors (¶[0056]).
Regarding claim 7, Gaster, as modified by Smith, teaches the system as recited in claim 1.
Gaster further teaches wherein the accelerometer sensor is configured to detect movements and kicks from the fetus (¶[0038] “when the baby presses on the abdomen” and “fetal movements”.)
Regarding claim 9-10, and 12, the claim is directed to a method for using the system of claims 1 and 4 and is rejected under substantially the same portions of Gaster and Smith. 
Regarding claim 13, Gaster, as modified by Smith, teaches the method as recited in claim 10.
Gaster further teaches wherein the fetal sensor module comprises a microphone sensor (¶[0071] the microphone is comprised with the ultrasound probes in a Doppler sensor as described in the rejection of claims 1/9).
Regarding claim 15, Gaster, as modified by Smith, teaches the method as recited in claim 9.
Gaster teaches further comprising: detecting a presence of activity from an electrocardiogram sensor, wherein the electrocardiogram sensor is in contact with the mother's belly (¶[0068] FHR sensor may comprise ECG/EKG electrodes); 
detecting a lack of movement from the accelerometer sensor (¶[0060] accelerometer detects movement when it exists); and
detecting a fetal movement has occurred based upon the presence of the activity from the electrocardiogram sensor and the lack of movement detected by the accelerometer sensor (¶[0078] determination that the fetus is resting based on FHR and movement).
Claims 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster and Smith as applied to claims 1, 4, 7, 9-10, 12-13, and 15 above, and further in view of Wang et al. (U.S. Patent No. 8,275,436,) hereinafter referred to as Wang.
Regarding claims 5-6, Gaster, as modified by Smith, teaches, the system as recited in claim 1. 

Gaster and Smith do not teach wherein data from the pulse-oximeter sensor is used to remove noise in data from the fetal sensor or wherein the maternal-heart rate sensor and the fetal sensor module comprise a common ECG sensor.
Attention is brought to the Wang reference, which teaches a maternal and fetal pulse oximeter heart rate sensor system which comprises a common ECG sensor (col. 18, lines 4-7, considered to be common because it is used by both parts of the system), where the maternal heart rate is subtracted from the pulse oximeter signal in order to obtain more accurate fetal heart rate data (col. 2, lines 15-30; col. 10, lines 50-59).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the maternal-fetal monitoring wearable of Gaster as modified by Smith, to include filtering for fetal quantities based on detected maternal quantities, because Wang teaches that doing so enhances accuracy of fetal signal detection (Wang, col 5, line 63 to col. 6 line 2).
Regarding claim 14, Gaster, as modified by Smith, teaches the method as recited in claim 9. 
Gaster, in view of Smith, does not teach wherein data from the pulse-oximeter sensor is used to remove noise in data from the fetal sensor module.
Attention is brought to the Wang reference, which teaches a maternal and fetal pulse oximeter heart rate sensor system, where the maternal heart rate is 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the maternal-fetal monitoring wearable of Gaster to include filtering for fetal quantities based on detected maternal quantities, because Wang teaches that doing so enhances accuracy of fetal signal detection (Wang, col 5, line 63 to col. 6 line 2).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (U.S. Patent Application Publication No. 2016/0157717,) hereinafter referred to as Gaster; in view of Smith et al. (U.S. Patent Application Publication No. 2011/0160591,) hereinafter referred to as Smith; in view of Smith et al. (European Patent Specification No. EP 1 432 349 B1) hereinafter referred to as Smith II.
Regarding claim 17, the claim is directed to a system comprising substantially the same subject matter as claim 1, except that the fetal sensor is instead recited as:
a first sensor module comprising a first electrocardiogram electrode that is configured to gather first fetal heartbeat data, wherein the first sensor module is associated with a first region of the belly; 
a second sensor module comprising a second electrocardiogram electrode that is configured to gather second fetal heartbeat data, wherein the second sensor module is associated with a second region of the belly that is different than the first region.
While Gaster teaches a fetal sensor module that detects fetal heart rate and fetal movement using Doppler Ultrasound, optical sensing (PPG), and/or electrocardiography (EKG/ECG) in ¶[0068], Gaster does not teach that this module comprises multiple 
Attention is brought to the Smith reference, which teaches a fetal sensor comprising multiple sensor units each associated with a different region of the maternal belly that are each configured to gather a heart rate from the fetus (Fig. 2, and Fig. 10 the ultrasound probes 30a-i), wherein:
the fetal sensor module is configured to identify a particular individual sensor unit from the multiple individual sensor units that is receiving the strongest heart rate signal (Fig. 11, step 80 “determine combination with best signal strength” and ¶[0061] “search for the optical transducer to track the heart rate” and “include only one of the nine transducers”, ¶[0063]); and
the fetal sensor module is configured to decrease a sampling rate of the multiple individual sensor units except the particular individual sensor unit (¶[0064] “continue to monitor the fetal heart rate using only the selected combination,”; powering off or otherwise rendering the additional transducers inactive under BRI encompasses reduction in their sampling frequency to effectively zero). 
From the rejection of claim 1: It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fetal sensor of Gaster to use a fetal sensor array comprising a controller which detects the source of the strongest fetal heart sensor and only power that sensor, because Smith teaches that it “increases the 
Neither Gaster nor Smith teaches wherein the fetal sensor is implemented as an ECG/EKG array.
Attention is drawn to the Smith II reference, which teaches an array of ECG/EKG sensors configured to detect the activity of a fetus (Fig. 4, ¶[0037], ¶[0081]).
Although the method described in Smith is applied to ultrasound probes, specifically, the principle of detecting an intensity map of signal amplitudes with respect to an array of sensors is applicable to any type of sensor device. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the maternal-fetal monitoring belt of Gaster and Smith, to instead use ECG/EKG sensors, because Smith II teaches that ECG/EKG importantly indicates the detail of the cardiac rhythm (Smith II, ¶[0002]).
Regarding claim 18¸ Gaster, as modified by Smith and Smith II, teaches the method as recited in claim 17.
Gaster teaches further comprising: detecting a presence of activity from an electrocardiogram sensor, wherein the electrocardiogram sensor is in contact with the mother's belly (¶[0068] FHR sensor may comprise ECG/EKG electrodes);
detecting a lack of movement from the accelerometer sensor (¶[0060] accelerometer detects movement when it exists); and

Regarding claim 19, Gaster, as modified by Smith and Smith II, teaches the system as recited in claim 17.
Gaster further teaches wherein: the first electrocardiogram electrode comprises a fabric electrode that is configured to contact the belly (¶[0076]); and the first electrocardiogram electrode is backed by an elastomeric material that is configured to exert a force on the first electrocardiogram electrode towards the belly (¶[0076] polymer membrane holds all the flexible circuitry on the belly with enough pressure to determine contraction motion from a stretch sensor ¶[0041]).
Regarding claim 20, Gaster, as modified by Smith and Smith II, teaches the system as recited in claim 17.
Gaster does not teach wherein the garment further comprises a ground electrode configured to be positioned over a hip of a wearer.
Attention is brought to the Smith reference wherein in the combined array of electrodes, a ground electrode is configured to be positioned over the hip of the maternal wearer (¶[0054], Fig. 4).
It would have been obvious to modify the ECG array of the combination of Gaster and Smith to include the ground electrode as well, because it’s required for ECG accuracy (Smith, ¶[0054]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster and Smith as applied to claims 1, 4, 7, 9-10, 12-13, and 15 above, and further in view of Dugan (U.S. Patent Application Publication No. 2016/0374608,) hereinafter referred to as Dugan.
Regarding claim 22, Gaster, as modified by Smith, teaches the system as recited in claim 7.
Gaster and Smith do not teach wherein the detected movements and kicks from the fetus are used to determine a direction that the fetus is facing.
Attention is brought to the Dugan reference, which teaches an accelerometer or gyroscope (¶¶[0018-0019], ¶[0164]) based fetal kick detection, and detected movements and kicks from the fetus are used to determine a direction that the fetus is facing (¶¶[0399-0400]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fetal motion detection of Gaster and Smith to include orientation detection for the fetus, because Dugan teaches that the nature, direction, and frequency of fetal movements impact the overall fetal wellness risk (Dugan, ¶¶[0401-0404]) and improvement of maternal postures impacting the health of the mother or fetus (Dugan, ¶[0150]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2013/0102857 to Wolfberg et al. teaches an array of ECG/EKG electrodes on a woman’s belly including ground electrodes and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792